  Case 1:19-cv-01499-RDA-TCB Document 15 Filed 05/06/20 Page 1 of 2 PageID# 398



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division


BOARD OF TRUSTEES, SHEET     )
METAL WORKERS’ NATIONAL      )
PENSION FUND, et al.         )
                             )
       Plaintiffs,           )
                             )
       v.                    )                      Civil Action No. 1:19-cv-1499 (RDA/TCB)
                             )
BURRIS CONSTRUCTION COMPANY, )
LLC, et al.                  )
                             )
                             )
       Defendants.           )

                                               ORDER

       This matter comes before the Court upon the Report and Recommendation (“Recommendation”)

issued by Magistrate Judge Theresa Buchanan on February 25, 2020. Dkt. 13. In this case concerning

the Employee Retirement Income Security Act (“ERISA”), as amended, 29 U.S.C. §§ 1332(a)(3), (d)(1),

(g)(2), and 1145, and the Labor Management Relations Act (“LMRA), as amended, 29 U.S.C. § 185,

Judge Buchanan recommends the following: that the Court (1) enter judgment against Defendant Burris

Construction Company, LLC (“Defendant Burris”) and Defendant KBWB Construction Company, LLC

(“Defendant KBWB”) (collectively “Defendants”); (2) enter judgment in the amount of $44,577.88

against Defendant KBWB, plus additional interest from the date of judgment through the date of payment;1

(3) enter judgement against Defendants in the amount of $64,626.95, consisting of Defendants’ exit

contribution, accrued interest, and liquidated damages, to be paid jointly and severally by Burris and




       1
          Judge Buchanan recommends that the Court enter this judgment only against Defendant
KBWB because the Court has already entered judgment in this amount against Defendant Burris. Dkt.
13, 8-9, 14 n. 3.
  Case 1:19-cv-01499-RDA-TCB Document 15 Filed 05/06/20 Page 2 of 2 PageID# 399



KBWB; and (4) enter judgment against Defendants for $6,235.22, consisting of Plaintiffs’ attorneys’ fees

and costs incurred in pursuing this matter, to be paid jointly and severally by Burris and KBWB. Pursuant

to Federal Rule of Civil Procedure 72(b)(2), the deadline for submitting objections to Judge Buchanan’s

Recommendation was March 10, 2020. To date, no objections have been filed.

       After reviewing the record and Judge Buchanan’s Recommendation, and finding no clear error,2

the Court hereby APPROVES and ADOPTS the Recommendation (Dkt. 13).

       Accordingly, Plaintiff’s Motion for Default Judgment (Dkt. 8) is GRANTED.

       It is hereby ORDERED that judgment in the amount of $44,577.88 be entered against Defendant

KBWB, plus additional interest from the date of judgment through the date of payment;

       IT IS FURTHERED ORDERED that judgement be entered against Defendants in the amount of

$64,626.95, consisting of Defendants’ exit contribution, accrued interest, and liquidated damages, to be

paid jointly and severally by Burris and KBWB; and

       IT IS FURTHER ORDERED that judgment be entered against Defendants for $6,235.22,

consisting of Plaintiffs’ attorneys’ fees and costs incurred in pursuing this matter, to be paid jointly and

severally by Burris and KBWB.

       The Clerk is directed to enter judgment in this matter pursuant to Federal Rule of Civil Procedure

55 and to forward copes of this Order to counsel of record.

       It is SO ORDERED.

Alexandria, Virginia
May 6th, 2020




       2
         See Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (in the absence
of any objections to a Magistrate Judge’s Recommendation, the Court “need not conduct a de novo review,
but instead must ‘only satisfy itself that there is no clear error on the face of the record in order to accept
the recommendation’”).
